Citation Nr: 0829735	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  03-33 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear 
hearing loss.

2.  Entitlement to an initial compensable rating for 
bilateral chronic otitis externa.

3.  Entitlement to service connection for skin cancer, to 
include any residuals or related conditions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to 
August 1958 and from October 1961 to August 1962.  This case 
comes to the Board of Veterans' Appeals (Board) from rating 
decisions from the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama dated in April 
2003 and in May 2006.

The issues of entitlement to an initial compensable rating 
for bilateral chronic otitis externa and entitlement to 
service connection for skin cancer are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

The veteran has submitted new evidence without a waiver of 
the RO's jurisdiction as the agency of original jurisdiction.  
This evidence, consisting of private medical records, is not 
relevant to the issue on which a decision is made herein, 
that of entitlement to an initial compensable rating for left 
ear hearing loss, as there is nothing in the records which 
relates to his hearing loss disability.  As such, no waiver 
was necessary as review by the agency of original 
jurisdiction is not necessary prior to adjudication by the 
Board.


FINDING OF FACT

For the entire appeal period, the veteran's left ear hearing 
loss has been documented to be no worse than Level VIII and 
the veteran's right ear hearing loss has not been service-
connected.


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.85 through 4.87, Diagnostic Codes (DCs) 6100 through 6110 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records, and he 
was afforded two formal VA examinations.  The Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 

Increased Rating Claim

The veteran claims that his left ear hearing loss is greater 
than that contemplated by the initially assigned 
noncompensable rating.  The veteran's right ear hearing loss 
was notably not service connected in the April 2003 rating 
decision which granted entitlement to service connection for 
the left ear hearing loss and assigned the initial 
noncompensable rating.  Service connection for the veteran's 
right ear hearing loss has not since been service-connected.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

VA rating criteria for the evaluation of hearing loss provide 
ratings from zero (noncompensable) to 100 percent, based on 
the results of controlled speech discrimination tests 
together with the results of pure tone audiometry tests which 
average pure tone thresholds at 1000, 2000, 3000, and 4000 
Hertz.  38 C.F.R. §§ 4.85 through 4.87; DCs 6100 through 
6110.  The evaluation of hearing impairment applies a 
structured formula which is essentially a mechanical 
application of the rating schedule to numeric designations 
after audiology evaluations are done.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In addition, under 
exceptional patterns of hearing loss, specifically when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the Roman numeral designation for hearing impairment may be 
ascertained from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(a).

In cases such as this one where only one ear is service-
connected, the non-service-connected ear is determined to 
have Level I hearing for rating purposes.  38 C.F.R. 
§ 4.85(f)
 
The veteran's left ear hearing loss was measured first at a 
November 2002 VA examination.  At that time, the veteran's 
left ear hearing ability was measured in the following 
puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
90
70
80
105
105

Speech audiometry revealed speech recognition ability of 78 
percent in the left ear.

The veteran's hearing ability was again measured at a 
February 2006 VA examination.  At that time, hearing ability 
consisted of the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
85
70
75
95
100

Speech audiometry revealed speech recognition ability of 74 
percent in the left ear.

As the veteran's puretone thresholds in decibels for each 
examination yielded results where each of the four specified 
frequencies are greater than 55 decibels, the veteran will 
benefit from the use of both Table VIa and Table VI in rating 
his left ear hearing loss.

Using the results of both examinations, under Table VIa the 
veteran's left ear hearing is determined to be Level VIII.  
This is the highest level of hearing loss capable of being 
assigned from the data as under Table VI, the first 
examination's results yield only Level V hearing and the 
second examination's results yield only Level VII hearing.

Using the Level VIII hearing for the left ear and the 
assigned Level I hearing for the right ear (see 38 C.F.R. 
§ 4.85(f)), the veteran's hearing loss disability, according 
to Table VII, is noncompensable.  As a result, his claim for 
a compensable initial disability rating for left ear hearing 
loss must fail.

With regard to the claim for an increased rating, the Board 
has considered the veteran's statements regarding his 
service-connected disability on appeal.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis, and the Board may not accept 
unsupported lay speculation with regard to medical issues. 
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.


ORDER

An initial compensable rating for left ear hearing loss is 
denied.


REMAND

The veteran is claiming entitlement to a compensable initial 
rating for bilateral chronic otitis media.  The veteran was 
granted service connection for this disability in May 2006 
and was assigned a noncompensable rating.  He appealed that 
decision and it was most recently adjudicated by the RO in a 
May 2007 supplemental statement of the case.  That document 
listed the issue as entitlement to a rating in excess of 10 
percent instead of entitlement to an initial compensable 
rating.  Nothing in the interim period between the initial 
rating decision issued in May 2006 and the supplemental 
statement of the case issued in May 2007 indicates that the 
veteran's disability rating was increased from 0 to 10 
percent during that period.  As such, the issue must be 
remanded back to the RO for their proper readjudication of 
the issue as to entitlement to an initial compensable rating 
(meaning greater than 0 - zero - percent). 

The veteran claims that he has skin cancer as a result of sun 
exposure in service.  His service medical records do show 
treatment for first degree sun burns in service in May 1962 
whereupon he was noted to burn easily as a result of his fair 
skin.  His medical treatment records since separation 
indicate ongoing treatment for skin cancer and actinic 
keratosis since 1994.  The veteran underwent a VA examination 
in February 2006 to determine if he has any skin cancer or 
related conditions that are a result of sun exposure in 
service.  That examiner, notably a nurse practitioner instead 
of a doctor of medicine, indicated that the medical 
literature stated that both of the conditions for which the 
veteran has been diagnosed, skin cancer and actinic 
keratosis, can be a result of sun exposure but the examiner 
concluded that to relate his current conditions to service 
would be resorting to mere speculation.  A further opinion, 
made by a dermatologist or other specialist in this field, 
should be rendered in order to more accurately assess whether 
the veteran's current skin conditions are related to sun 
exposure in service.

In addition, the veteran has submitted private treatment 
records without a waiver of consideration by the agency of 
original jurisdiction (the RO) since that agency's last 
adjudication of the issue in a May 2007 supplemental 
statement of the case.  These records show dermatologic 
treatment for actinic keratosis.  The RO must therefore 
readjudicate the veteran's claim while considering this 
additional evidence.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination with a dermatologist or other 
qualified specialist in the field of skin 
cancer to determine if the veteran has a 
skin condition that is related to sun 
exposure in service.  Have the examiner 
note the appropriate qualifying 
credentials for examining and opining the 
etiology of the veteran's skin condition 
in the examination report.  Have the 
examiner review the claims file in 
conjunction with the examination and make 
a note of such review in the examination 
report.  Have the examiner conduct all 
necessary tests and answer the following 
questions:

    a.  Does the veteran have a current 
skin condition(s)?  Please list all 
present skin conditions.

    b.  Is it at least as likely as not 
(probability of 50 percent or more) that 
any (specify which if applicable) of the 
veteran's skin conditions are related to 
sun exposure in service?

2.  Review the examination report and if 
it is in any way inadequate return it for 
revision.

3.  Thereafter, readjudicate the claims on 
appeal, as discussed above to include 
proper adjudication of the claim for a 
compensable initial rating for chronic 
otitis media and consideration of the new 
evidence received regarding a skin 
condition, and if either remains denied 
issue the veteran a supplemental statement 
of the case and allow an appropriate 
period for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


